Motion for reargument or resettlement denied. However; for clarification, the order herein entered on December 20, 1962 [18 A D 2d 656], on Appeal No. 5196, is amended so as to add after the word “affirmed” in the last paragraph, the following: “ upon the grounds expressed in lour opinion on Appeal No. 5195, decided herewith, to the effect that a dismissal with prejudice is intended to preclude the action herein only as far as the courts of this state are concerned ”. Concur — Breitel, J. P., Stevens, Eager, jSteuer and Bergan, JJ.